UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-538 AMPAL-AMERICAN ISRAEL CORPORATION (Exact Name of Registrant as Specified in Its Charter) New York 13-0435685 (State or Other Jurisdiction of (I.R.S. Employer) Incorporation of Organization) Identification Number 555 Madison Avenue New York, NY, USA (Address of Principal Executive Offices) (Zip code) Registrant’s Telephone Number, Including Area Code (866) 447-8636 Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer", "accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox The number of shares outstanding of the issuer’s Class A Stock, par value $1.00 per share, its only authorized common stock, is 2,806,688 (as of November 6, 2012). AMPAL-AMERICAN ISRAEL CORPORATION (DEBTOR-IN-POSSESSION) AND SUBSIDIARIES Index to Form 10-Q Page Part I Financial Information Item 1. Financial Statements (unaudited) 1 Consolidated Balance Sheet 1-2 Consolidated Statement of Operations 3 Consolidated Statement ofComprehensive Loss 4 Consolidated Statement of Operations 5 Consolidated Statement ofComprehensive Loss 6 Consolidated Statement of Cash Flows 7-8 Consolidated Statements of Changes in Shareholders’ Equity (capital deficiency) 9-10 Notes to the Consolidated Financial Statements 11-24 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25-36 Item 4.
